SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 12b-25 Commission File Number 333-29903 NOTIFICATION OF LATE FILING (Check One): [X] Form 10-K [_] Form 11-K [_] Form 20-F [_] Form 10-Q [_] Form N-SAR For Period Ended: June 30, 2008 /_/ Transition Report on Form 10-K /_/ Transition Report on Form 10-Q /_/ Transition Report on Form 20-F /_/ Transition Report on Form N-SAR /_/ Transition Report on Form 11-K For the Transition Period Ended: Read attached instruction sheet before preparing form. Please print or type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the item(s)to which the notification relates: PART I REGISTRANT INFORMATION Full name of registrant: Sovereign Exploration Associates International, Inc. Former name if applicable: Address of principal executive office(Street and number): 503 Washington Ave, Suite 2d City, state and zip code: Newtown, PA 18940 PART II RULE 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed.(Check box if appropriate.) |X| (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; |X| (b) The subject annual report, semi-annual report, transition report on Form 10-K, 20-F, 11-K or Form N-SAR, or portion thereof will be filed on or before the 15th calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and |_| (c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III NARRATIVE State below in reasonable detail why the Form 10-K, 11-K, 20-F 10-Q, N-SAR or the transition report portion thereof could not be filed within the prescribed time period. (Attach extra sheets if needed.) We were not able to complete the required financial statements for this period on a timely basis. We expect to file the required report within the allotted extension. PART IV OTHER INFORMATION (1) Name and telephone number of person to contact in regard to this notification Robert D. Baca (215) 968-0200 (Name) (Area Code) (Telephone Number) (2) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If the answer is no, identify report(s). [X] Yes [_] No (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? [_] Yes [X] No If so: attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. SOVEREIGN EXPLORATION ASSOCIATES INTERNATIONAL, INC. (Name of Registrant as Specified in Charter) Has caused this notification to be signed on its behalf by the undersigned thereunto duly authorized. DateSeptember By:/s/ Robert D. Baca Robert D. Baca President and Chief Executive Officer
